         Case 2:17-cv-01203-JNP Document 30 Filed 02/08/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


R. FLOYD ASHER,

                      Plaintiff,                             ORDER CLOSING CASE
v.

QUICKEN LOANS, INC.,                                               Case No. 2:17-cv-1203

                      Defendant.                             District Judge Jill N. Parrish




       On January 8, 2019, the court dismissed plaintiff R. Floyd Asher’s complaint without

prejudice, and granted Mr. Asher 21 days to amend his complaint. (ECF No. 29). No amendment

has been filed, and the deadline for amendment has passed.

       The court instructs the clerk of court to close the case.

Signed February 8, 2019

                                              BY THE COURT




                                              ______________________________
                                              Jill N. Parrish
                                              United States District Court Judge
